—Appeal from a decision of the Unemployment Insurance Appeal Board, filed September 23, 1996, which, inter alia, ruled that claimant was ineligible to receive unemployment insurance benefits because she was not totally unemployed.
Claimant was an officer and a 50% shareholder of the employer, a realty company, until April 1989 when she resigned and sold her shares in the corporation. She returned to work for the employer in January 1990, but resigned in October 1991 because the employer was unable to pay her a salary. Nevertheless, it is undisputed that following her resignation, claimant remained a signatory on the employer’s checking account and signed approximately 25 to 30 business checks a month for the employer at its office, as well as 2 to 10 checks a month for a travel agency owned by the employer’s principal. Substantial evidence supports the Unemployment Insurance Appeal Board’s ruling that claimant was not totally unemployed from November 18, 1991 to November 8, 1992. The type of check-writing activity in which claimant was engaged has been held to constitute “employment” under the Labor Law (see, Matter of Bartfeld [Sweeney], 239 AD2d 642; Matter of Di Giacomo [Hudacs], 183 AD2d 1095). Moreover, the Board’s finding that claimant made willful false statements to obtain *943benefits for this period is supported by substantial evidence (see, Matter of Di Giacomo [Hudacs], supra).
Mercure, J. P., Crew III, Yesawich Jr., Peters and Spain, JJ., concur. Ordered that the decision is affirmed, without costs.